Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.   Rejections of the previous office action not repeated below are withdrawn.  More specifically, the polymerizable materials of Li Bassi et al. 5168087,  Ohngemach et al. 4965294 or Fouassier et al., “Thioxanthones derivatives as photoinitiators in micelle photopolymerization”, J. Appl. Poly. Sci., Vol. 34 pp 477-488 (1987) are water dispersible, not water soluble. 
The restriction and the response of the examiner to the restriction form the previous office action is incorporated by reference here.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims  57-66 and 72-74 are drawn to a photoinitiator nanoparticle dispersion, classified in G03F7/028.
II. Claims 67-71 are drawn to processes of depositing a photocurable ink including nanoparticles of a photoinitiator and curing it, classified in G03F7/0002,0037,2002
The inventions are independent or distinct, each from the other because:
Inventions group I and group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the compositions bounded by group I but not including photopolymerizable materials can be used to induce color changes in leuco dyes (Washizu et al. 4962009),  compositions bounded by group I and including photopolymerizable materials can be used to induce photopolymerization in a container of the solution without concern for a pattern ( Fouassier et al. J. Appl. Poly. Sci., Vol. 34, pp 477-488 (1987)) and compositions including the photoinitiator without any reactant can be used in the investigation of radical generation using the techniques of Scaiano et al., JACS 104 pp 5673-5679 (1982) or Anachenko et al. Chem. Phys. Lett., 255 pp 267-273 (1996) or others of record.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The different groups have acquired a  separate status in the art as evidenced by their different classification and divergent subject matter
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claims 67-71 are generic to the following disclosed patentably distinct species: pattern-wise exposure of uniform coatings (stereolithography/SLA, see example 4) classified in G03F7/0037,2002  and pattern-wise printing the ink and curing the entire printed pattern (see example 3) classified in G03F7/0002. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The different groups have acquired a  separate status in the art as evidenced by their different classification and divergent subject matter
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
No telephone call was made to request an oral election to the above restriction requirement. There was no oral election in the parent application 15/778117. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 67-71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57-66 and 72-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 57, please modify “one water soluble curable or polymerizable or monomer” to make it clear that it is at least one of a water soluble curable material, a water soluble polymerizable material or a water soluble monomer and that this component is outside the nanoparticle (see the examples where the nanoparticles are dispersed and combined with the water soluble curable material

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 57-65 and 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler 6803392.
Kohler 6803392 teaches in example 1, 40% irgacure 819, combined with a carboxylic acid copolymer (dispersing agent, OROTAN 731DP), 0.1% bactericide (1,2-benisothiazol-3-one, PROXEL BD ) and deionized water which is ground with a preliminary grinding and a fine grinding to yield particles with a mean size of 2.5 microns and a largest size of 12 microns in diameter. This is stable for more than 1 month (23/20-24/5). Examples 2-4 are similar. Example 6 combines these with a 50% aqueous acrylamide solution or ammonium acrylic acid (25/55-26/15). Example 7 combines these with UV curable binders (26/15-60). The particles size of the solids preferably 0.1 to 4 microns and can be achieved by 2-6 grinding operations (9/13-41). The composition includes the mon- or bis- acylphosphine oxide, a dispersant, water, and additives Suitable dispersants are surface active compounds (surfactants), including anionic, non-ionic and polymeric surfactants (5/14-7/23). Useful polymers as dispersing agents or protective colloids are disclosed (6/61-7/23). Additives include thickeners, chelating agents, biocides. UV absorbers and the like (7/24-8/14). Composition where the photoinitiator (a) is used in amounts of 10-80 parts, the surfactant (b) is used in amounts of 0.1-40 parts and the balance is water (c) is disclosed (8/15-39).
It would have been obvious to one skilled in the art to modify the compositions of examples 1-4 and 6 which include protective/dispersive binders by eliminating the biocide which is taught as an optional additive at 7/24-8/14) and adding disclosed surfactants disclosed at (5/14-7/23). Further, it would have been obvious to use other disclosed photoinitiators. 
	The applicant argues on page 8 of the response that Kohler 6803392 does not teach nanoparticle photoinitiators.  The examiner points to the 12 micron photoinitiator particles.  The claims do not recite a specific particle size for the nanoparticles, nor does the applicant argue that these particles sizes are outside the range bounded by the claims.  The rejection stands.

Claims 57-66 and 72-74 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. 20110057983.
Kato et al. 20110057983 polymerizes water insoluble polymer B-12 in the presence of Iracure 819 (a water insoluble photoinitiator) in an aqueous dispersion  to form a photoinitiator containing resin particles having a diameter of 28 nm [0235]. Other preparation examples use other water insoluble vinyl polymers and other water insoluble photoinitiators (see table 1 on page 14, [00236-0239]).   A mixture of a cyan pigment, the initiator containing resin particles, monomer NK-Ester A-100solution and non-ionic surfactant OLEFINE E1010) in ion exchanged water is formed [0248-0249].  The surfactants used can be non-ionic, anionic, cationic or betaine/amphoteric surfactants [0146-0153].  Useful dispersants can be surfactants having a non-ionic, anionic, cationic or betaine/amphoteric surfactant structure [0118-0137]. Useful monomers are disclosed including water soluble and water insoluble monomers, with a preference for water soluble monomers [0081-0093]. Water insoluble photoinitiators are disclosed at [0021-0029].  
It would have been obvious to modify the examples by using water insoluble photoinitiators in the resin and  using water soluble monomers based upon the disclosure.   The claims are open to other components in the ink composition, provided they are outside the nanoparticles.  Further, it would have been obvious to modify the resulting composition by other surfactants in the ink based upon the disclosed equivalence.
The applicant argues that Kato et al. 20110057983 does not teach use of the nanoparticles.  The examiner points out that nanosized resin particles are dispersed with other components in water. Example 1 teaches a 28 nm photoinitiator particle which is used in the examples.  There is also ample motivation to use water soluble monomers based upon the direction at [0081-0093].  The rejection stands.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 20, 2022